Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 1 of 24 Page ID #:1552



 1   GARCIA HERNÁNDEZ SAWHNEY, LLP
     ALBERT A. ERKEL, JR. (SBN 93793)
 2    aerkel@ghslaw.com
     CONOR KENNEDY (SBN 281793)
 3    ckennedy@ghslaw.com
     Garcia Hernández Sawhney, LLP
 4   330 N. Brand Blvd., Suite 680
     Glendale, California 91203
 5   Tel: (213) 347-0210
     Fax: (213) 347-0216
 6

 7   Attorneys for Defendant
     OXNARD SCHOOL DISTRICT
 8

 9
                            UNITED STATES DISCTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
     I.H., a minor, by and through his   Case No.: 2:19-cv-01997-MWF-MRW
12   guardian ad litem, C.C.,
13                                       DEFENDANT OXNARD SCHOOL
               Plaintiff,                DISTRICT’S ANSWER TO
14                              v.       SECOND AMENDED COMPLAINT
15 OXNARD SCHOOL DISTRICT;
   CASA PACIFICA CENTERS FOR
16 CHLIDREN AND FAMILIES

17
               Defendants.
18

19

20
21

22

23

24

25

26
27

28
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 2 of 24 Page ID #:1553




 1         Defendants Oxnard School (“District”), hereby answers the Second Amended
 2   Complaint filed by Plaintiff I.H. by and through his guardian ad litem and counsel
 3   (“Plaintiff”), and asserts its affirmative defenses as follows:
 4                             JURISDICTION AND VENUE
 5         1.     In response to Paragraph 1 of the Second Amended Complaint, the
 6   District admits that the Court has jurisdiction over this matter pursuant to 28 U.S.C.
 7   §§1331 and 1343. Defendant asserts failed exhaustion as an affirmative defense and
 8   on that basis denies that the causes of action alleged herein arise under Americans
 9   with Disabilities Act or the Rehabilitation Act of 1973 and are instead at their crux
10   each causes of action that arise under Individuals with Disabilities Education Act.
11   As Plaintiff fails to plead a cause of action in the Second Amended Complaint under
12   state law against the District, Defendant further denies any cause of action premised
13   on a violation of state law or any supplemental jurisdiction.
14         2.     In response to Paragraph 2 of the Second Amended Complaint, the
15   District admits that venue is proper in this Court under 28 U.S.C. §§1391(b), and
16   that the District is located within the boundaries of the judicial district for the United
17   States District Court for the Central District of California.
18                                     INTRODUCTION
19         3.     In response to Paragraph 3 of the Second Amended Complaint, the
20   District admits that it assessed Plaintiff and found Plaintiff eligible for special
21   education services in the category of speech and language. The District admits that
22   Plaintiff has significant struggles with behavior, and that Plaintiff has many difficult
23   social interactions that can be disruptive to those around him. The District lacks
24   information or belief sufficient to admit or deny the allegations that “with the right
25   accommodations and services, I.H. can successfully function in a school setting,”
26   and on that basis denies it. The District lacks information about I.H.’s struggle with
27   regulating his emotions, or that specific struggle’s impact on his ability to engage in
28
                                                 2
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 3 of 24 Page ID #:1554




 1   day-to-day interactions, and on that basis denies both allegations. The District denies
 2   generally and specifically each and every other allegation contained in Paragraph 3.
 3         4.     In response to Paragraph 4 of the Second Amended Complaint, the
 4   District admits that properly trained staff engaged in lawful restraints, each and
 5   every instance of which the District alleges the Office of Administrative Hearings’
 6   Administrative Law Judge Robert G. Martin acknowledged as lawful after a full
 7   evidentiary hearing, as evidenced by Judge Martin’s December 18, 2018 Order. Per
 8   the District’s allegation as to that Order, and consistent with that Order, the District
 9   denies these holds were “extended” in any unlawful manner. The District admits also
10   that Plaintiff’s teacher ordered evacuations of the classroom, that the District did call
11   Plaintiff’s parents to come to school to pick him up, and that the District did call the
12   police. The District denies the police were called to “address” Plaintiff’s behavior,
13   that the District engaged in “segregation,” or that the District’s placement dispute
14   with Plaintiff’s counsel constituted “ultimately barr[ing]” Plaintiff from receiving
15   educational services. The District denies generally and specifically each and every
16   remaining allegation contained in Paragraph 4.
17         5.     In response to Paragraph 5 of the Second Amended Complaint, the
18   District denies generally and specifically each and every allegation contained
19   therein.
20         6.     In response to Paragraph 6 of the Second Amended Complaint, the
21   District admits it has no plans to change Plaintiff’s current placement. The District
22   alleges that the December 18, 2018 Order by the Office of Administrative Hearings
23   Administrative Law Judge Robert G. Martin speaks for itself, and on that basis,
24   denies generally and specifically Plaintiff’s allegations about the Order, which are
25   inconsistent with the Order. The District alleges that Plaintiff concedes in Paragraph
26   64 of his own Second Amended Complaint that “the Administrative Law Judge’s
27   order did not mandate a general education campus,” and on that basis, the District
28   denies Plaintiff’s allegations that Administrative Law Judge Robert G Martin
                                                3
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 4 of 24 Page ID #:1555




 1   ordered the District to provide Plaintiff’s original requested placement. The District
 2   denies generally and specifically each and every remaining allegation contained in
 3   Paragraph 6.
 4         7.       In response to Paragraph 7 of the Second Amended Complaint, the
 5   District admits that the Plaintiff filed and litigated certain claims under the
 6   Individuals with Disabilities Education Act, but pursuant to Plaintiff’s First
 7   Affirmative Defense for Failed Exhaustion, Plaintiff did not present in his Special
 8   Due Process Complaint or any subsequent filing detailing his claims the educational
 9   harms upon which his Second or Third Causes of Action are premised. The District
10   alleges that the December 18, 2018 Order by the Office of Administrative Hearings
11   Administrative Law Judge Robert G. Martin speaks for itself, and on that basis,
12   denies generally and specifically Plaintiff’s descriptions of that Order, which are
13   neither verbatim quotes nor accurate summaries of the relevant citations of the
14   Order.
15         8.       In response to Paragraph 8 of the Second Amended Complaint, the
16   District admits that it must ensure equal access to its educational programs and
17   comply with the federal laws that apply to accommodations and supports. The
18   District denies generally and specifically each and every remaining allegation in
19   Paragraph 8.
20         9.       In response to Paragraph 9 of the Second Amended Complaint, the
21   District admits that it requested dismissal of Plaintiff’s fifth issue in the Due Process
22   Hearing before the Office of Administrative Hearings. The District admits Plaintiff
23   obtained relief from OAH, including compensatory education, a new placement,
24   supports and services, and assessments. The District alleges that the December 18,
25   2018 Order by the Office of Administrative Hearings Administrative Law Judge
26   Robert G. Martin speaks for itself, and on that basis, denies generally and
27   specifically the remainder of Plaintiff’s allegations about the Order in Paragraph 9,
28   which are inconsistent with the Order. The District asserts failed exhaustion as an
                                                4
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 5 of 24 Page ID #:1556




 1   affirmative defense and on that basis denies that the Second and Third Causes of
 2   Action alleged in the Second Amended Complaint are “separate and distinct” from
 3   the Individuals with Disabilities Education Act harms upon which these causes of
 4   action are in fact premised. Instead, the District alleges that the crux of both of these
 5   causes of action arises under the Individuals with Disabilities Education Act.
 6         10.    In response to Paragraph 10 of the Second Amended Complaint, the
 7   District admits that the Second Amended Complaint brings an action that attempts
 8   to plead causes of action under the Individuals with Disabilities Education Act, the
 9   Americans with Disabilities Act, and Section 504 of the Rehabilitation Act against
10   the District, seeking damages and fees as well. The District denies the remainder of
11   Plaintiff’s allegations in Paragraph 10, including Plaintiff’s characterization of state
12   law violations.
13         11.    In response to Paragraph 11 of the Second Amended Complaint, the
14   District admits that Plaintiff states he may reserve his right to amend without making
15   any statement as to the existence or validity of that right.
16                                         PARTIES
17         12.    In response to Paragraph 12 of the Second Amended Complaint, the
18   District admits that Plaintiff is eight years old and resides with his family in Oxnard,
19   California, which is located in Ventura County.           The District generally and
20   specifically denies each and every remaining allegation in Paragraph 12.
21         13.    In response to Paragraph 13 of the Second Amended Complaint, the
22   District admits that Plaintiff currently receives individualized one-on-one
23   instructions with a specially trained teacher and aide in a separate room. The District
24   alleges that the Complaint itself concedes in Paragraph 64 that “the Administrative
25   Law Judge’s order did not mandate a general education campus,” and on that basis,
26   Plaintiff’s placement is not a comprehensive campus placement. The District
27   therefore denies Plaintiff’s contradictory allegation that Cesar Chavez elementary
28   school is the “same” as Plaintiff uses that term in Paragraph 13 to the extent it bares
                                                5
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 6 of 24 Page ID #:1557




 1   any relevance to Plaintiff’s Second Amended Complaint. The District admits to the
 2   remaining allegations in Paragraph 13 of the Complaint, insofar as they are not
 3   specific about Plaintiff’s disability or his required accommodations, modifications,
 4   or services.
 5         14.      In response to Paragraph 14 of the Second Amended Complaint, the
 6   District admits that is a public school district organized and existing under the laws
 7   of the State of California, located within Ventura County and provides services to
 8   students from pre-school through eighth grade that receives both state and federal
 9   funding. The District admits that it provides services to students from pre-school
10   through the eighth grade. The District denies the compound allegation that it “was
11   the local education agency responsible for providing Plaintiff with special education
12   services.” The District admits that it must provide equal access to its public
13   education programs and activities and that it receives both state and federal financial
14   assistance. The District denies generally and specifically the remainder of Plaintiff’s
15   allegations contained in Paragraph 14.
16         15.      In response to Paragraph 15, the District lacks information sufficient
17   to answer the allegations in Paragraph 15, and on that basis the District generally
18   and specifically denies the allegations contained in Paragraph 15.
19                      “FACTS APPLICABLE TO ALL CLAIMS”
20         16.      In response to Paragraph 16 of the Second Amended Complaint, the
21   District denies generally and specifically each and every allegation contained
22   therein.
23         17.      In response to Paragraph 17 of the Second Amended Complaint, the
24   District admits that Plaintiff threw chairs, used foul language, pulled objects from
25   walls, destroyed property, and ran out of class. The District denies generally and
26   specifically each and every remaining allegation contained in Paragraph 17.
27   ///
28   ///
                                                6
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 7 of 24 Page ID #:1558




 1          18.    In response to Paragraph 18 of the Second Amended Complaint, the
 2   District denies generally and specifically each and every allegation contained
 3   therein.
 4          19.    In response to Paragraph 19 of the Second Amended Complaint, the
 5   District admits the Plaintiff attended Rose Avenue Elementary School for the 2016-
 6   2017 school year. The District denies generally and specifically each and every
 7   remaining allegation contained in Paragraph 19.
 8          20.    In response to Paragraph 20 of the Second Amended Complaint, the
 9   District admits that the District convened a meeting about Plaintiff on October 25,
10   2016 to address his academic issues. The District denies flags for a disability. The
11   District admits that the verbatim quote in Paragraph 20 does appear in the December
12   18, 2018 Order by the Office of Administrative Hearings Administrative Law Judge
13   Robert G. Martin.
14          21.    In response to Paragraph 21 of the Second Amended Complaint, the
15   District admits that Judge Martin ruled that the District violated child find, and the
16   District admits that the verbatim quote in Paragraph 21 does appear in Judge
17   Martin’s December 18, 2018 Order, as part of the Order’s summary. The District
18   denies Plaintiff’s characterization of the December 18, 2018 Order by the Office of
19   Administrative Hearings Administrative Law Judge Robert G. Martin, which speaks
20   for itself.
21          22.    In response to Paragraph 22 of the Second Amended Complaint, the
22   District admits that Plaintiff was disruptive in class, aggressive, threw chairs,
23   exhibited defiance and ran out of the classroom, creating an unsafe environment for
24   himself, teachers, and other students, and that Plaintiff’s teacher was fearful and
25   created a safe word for students to evacuate the class. District denies generally and
26   specifically Plaintiff’s remaining allegations in Paragraph 22.
27          23.    In response to the allegations in Paragraph 23, the District alleges that
28   the email in question speaks for itself, and on that basis, denies Plaintiff’s
                                                7
            DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                                AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 8 of 24 Page ID #:1559




 1   characterization of the email. The District generally and specifically denies the
 2   remaining allegations in Paragraph 23.
 3         24.    In response to the allegations in Paragraph 24, the District admits that
 4   the District participated in a meeting on April 26, 2017 to discuss I.H.’s problems in
 5   school. The District alleges that the April 26, 2017 SST meeting summary speaks
 6   for itself, and on that basis, the District generally and specifically denies the
 7   allegations in Paragraph 24.
 8         25.    In response to the allegations in Paragraph 25, the District admits
 9   Plaintiff transferred to Cesar Chavez Elementary for the 2017-2018 academic year.
10   The District generally and specifically denies Plaintiff’s remaining allegations in
11   Paragraph 25.
12         26.    In response to the allegations in Paragraph 26, the District admits that
13   Plaintiff engaged in slapping of students, pulling items from walls, spitting,
14   screaming, eloping, and property destructions. The District generally and
15   specifically denies the remaining allegations contained in Paragraph 26.
16         27.    In response to the allegations in Paragraph 27, the District admits that
17   properly trained staff engaged in lawful restraints, each and every instance of which
18   the District alleges the Office of Administrative Hearings’ Administrative Law
19   Judge Robert G Martin acknowledged as lawful after a full evidentiary hearing, as
20   evidenced by Judge Martin’s December 18, 2018 Order. Per District’s allegation as
21   to that Order, and consistent with that Order, the District denies these holds were
22   designed as substitutes for lawfully required accommodations or due to any
23   “disability-related behavior” and also denies these holds were “routine” in any
24   unlawful manner. The District admits that Plaintiff was removed from class,
25   suspended, and sent home. The District denies Plaintiff was entitled to behavior
26   interventions under the Americans with Disabilities Act or Section 504 of the
27   Rehabilitation Act and denies that Plaintiff’s “needs” specific to the skills and
28
                                               8
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 9 of 24 Page ID #:1560




 1   training of a behaviorist relate to his disabilities. The District denies that Plaintiff
 2   was “locked in rooms and cages.”
 3         28.    In response to the allegations in Paragraph 28, the District admits that
 4   the District’s risk management department purchased goggles, shin guards, and bean
 5   bags. The District denies that its risk management established the purchases to
 6   substitute or replace compliance with special education statutes. The District denies
 7   its staff “physically confronted” anyone.
 8         29.    In response to the allegations in Paragraph 29, the District alleges that
 9   the email exchange in question speaks for itself, and on that basis, the District
10   generally and specifically denies the allegations in Paragraph 29.
11         30.    In response to the allegations in Paragraph 30, the District admits that
12   the verbatim quote in Paragraph 30 does appear in Judge Martin’s December 18,
13   2018 Order but denies the Order used the quote as a citation for the proposition in
14   Paragraph 30. The District denies Plaintiff’s characterization of the December 18,
15   2018 Order by the Office of Administrative Hearings Administrative Law Judge
16   Robert G. Martin, which speaks for itself.
17         31.    In response to the allegations in Paragraph 31, the District admits that
18   a meeting was held on January 11, 2018. The District generally and specifically
19   denies the remainder of the allegations in Paragraph 31.
20         32.    In response to the allegations in Paragraph 32, the District denies that
21   Plaintiff’s excerpts of the December 18, 2018 Order by the Office of Administrative
22   Hearings Administrative Law Judge Robert G. Martin represent a truthful depiction
23   of the portion of the Order they purport to quote, but that that Order speaks for itself,
24   and on that basis, the District denies generally and specifically Plaintiff’s allegations
25   about the Order in Paragraph 32, which are inconsistent with the Order.
26         33.    In response to the allegations in Paragraph 33, the District denies that
27   Plaintiff’s excerpts of the December 18, 2018 Order by the Office of Administrative
28   Hearings Administrative Law Judge Robert G. Martin represent a truthful depiction
                                                 9
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 10 of 24 Page ID #:1561




 1   of the portion of the Order they purport to quote, but that that Order speaks for itself,
 2   and on that basis, the District denies generally and specifically Plaintiff’s allegations
 3   about the Order in Paragraph 33, which are inconsistent with the Order.
 4         34.    In response to the allegations in Paragraph 34, the District admits that
 5   Plaintiff engaged in problematic behavior that included tearing paper, property
 6   destruction, tapping on the desk, walking around the class, hitting, screaming, biting,
 7   kicking, swearing and running away. The District denies these behaviors were the
 8   “result” of the District. The District admits that it suspended Plaintiff. The District
 9   admits that properly trained staff engaged in lawful restraints, each and every
10   instance of which the District alleges the Office of Administrative Hearings’
11   Administrative Law Judge Robert G Martin acknowledged as lawful after a full
12   evidentiary hearing, as evidenced by Judge Martin’s December 18, 2018 Order. Per
13   District’s allegation as to that Order, and consistent with that Order, the District
14   denies these holds were designed as substitutes for lawfully required
15   accommodations. The District generally and specifically denies Plaintiff’s
16   remaining allegations contained in Paragraph 34.
17         35.    In response to the allegations in Paragraph 35, the District admits that
18   it held an IEP meeting on February 26, 2018. The IEP speaks for itself, and on that
19   basis, the District denies generally and specifically Plaintiff’s remaining allegations
20   in Paragraph 35 that are inconsistent with the IEP.
21         36.    In response to the allegations in Paragraph 36, the District denies
22   generally and specifically the allegations contained therein.
23         37.    In response to the allegations in Paragraph 37, denies generally and
24   specifically the allegations contained therein.
25         38.    In response to the allegations in Paragraph 38, the District admits that
26   I.H. began attending a non-public school called Casa Pacifica on April 2, 2018. The
27   District denies generally and specifically the remaining allegations contained in
28   Paragraph 38.
                                                10
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 11 of 24 Page ID #:1562




 1         39.    In response to the allegations in Paragraph 39, the District denies
 2   generally and specifically the remaining allegations contained in Paragraph 39.
 3         40.    In response to the allegations in Paragraph 40, the District denies
 4   generally and specifically the allegations contained therein pertaining to the District.
 5         41.    In response to the allegations in Paragraph 41, the District admits this
 6   excerpt appears in the December 18, 2018 Order by the Office of Administrative
 7   Hearings Administrative Law Judge Robert G. Martin.
 8         42.    In response to the allegations in Paragraph 42, the District admits that
 9   Plaintiff’s temporary placement expired on June 8, 2018.
10         43.    In response to the allegations in Paragraph 43, the District denies
11   generally and specifically the allegations contained in Paragraph 43.
12         44.    In response to the allegations in Paragraph 44, the District denies
13   generally and specifically the allegations contained in Paragraph 44.
14         45.    In response to the allegations in Paragraph 45, the District admits that
15   Dr. B.J. Freeman conducted an independent evaluation that she presented at an IEP
16   team meeting on July 26, 2018. The District generally and specifically denies the
17   remaining allegations contained in Paragraph 45.
18         46.    In response to the allegations in Paragraph 46, the District generally and
19   specifically denies the allegations contained therein.
20                                 Administrative Hearing
21         47.    In response to the allegations in Paragraph 47, the District admits the
22   allegations contained in Paragraph 47.
23         48.    In response to the allegations in Paragraph 48, the District admits
24   Plaintiff’s Stay-Put Motion was not opposed. The District alleges that I.H. waived
25   his right to return to Cesar Chavez Elementary School, and on that basis, generally
26   and specifically denies the remainder of Plaintiff’s allegations in Paragraph 48.
27         49.    In response to the allegations in Paragraph 49, the District admits that
28   Plaintiff requested reconsideration of the Stay-Put Order.
                                               11
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 12 of 24 Page ID #:1563




 1         50.    In response to the allegations in Paragraph 50, the District admits this
 2   excerpt appears in the Order Denying Reconsideration.
 3         51.    In response to the allegations in Paragraph 51, the District admits this
 4   excerpt appears in the District’s Prehearing Conference Statement.
 5         52.    In response to the allegations in Paragraph 52, the District admits that
 6   Plaintiff was not in school from August 16, 2018 to February 13, 2019. The District
 7   generally and specifically denies the remaining allegations contained in Paragraph
 8   52.
 9         53.    In response to the allegations in Paragraph 53, the District denies that
10   Plaintiff prevailed on all but one issue before the Office of Administrative Hearings.
11   The District admits the remaining allegations contained in Paragraph 53.
12         54.    In response to the allegations in Paragraph 54, the District admits the
13   allegations contained in Paragraph 54.
14         55.    In response to the allegations in Paragraph 55, the District admits that
15   the verbatim quote in Paragraph 55 does appear in the December 18, 2018 Order by
16   the Office of Administrative Hearings Administrative Law Judge Robert G. Martin.
17   The District alleges that Plaintiff concedes in Paragraph 64 of his own Second
18   Amended Complaint that “the Administrative Law Judge’s order did not mandate a
19   general education campus,” and on that basis, the District denies Plaintiff’s
20   allegations that Administrative Law Judge Robert G Martin ordered the District to
21   provide Plaintiff’s original requested placement. The District alleges that the
22   December 18, 2018 Order by the Office of Administrative Hearings Administrative
23   Law Judge Robert G. Martin speaks for itself, and on that basis, denies generally and
24   specifically Plaintiff’s remaining allegations in Paragraph 55, which are inconsistent
25   with the Order.
26         56.    In response to the allegations in Paragraph 56, the District admits that
27   the verbatim quote in Paragraph 56 does appear in the December 18, 2018 Order by
28   the Office of Administrative Hearings Administrative Law Judge Robert G. Martin.
                                              12
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 13 of 24 Page ID #:1564




 1   The District alleges that the December 18, 2018 Order by the Office of
 2   Administrative Hearings Administrative Law Judge Robert G. Martin speaks for
 3   itself, and on that basis, denies generally and specifically Plaintiff’s remaining
 4   allegations about the Order in Paragraph 56, which are inconsistent with the Order.
 5         57.    In response to the allegations in Paragraph 57, the District alleges that
 6   the December 18, 2018 Order by the Office of Administrative Hearings
 7   Administrative Law Judge Robert G. Martin speaks for itself, and on that basis,
 8   denies generally and specifically Plaintiff’s allegations about the Order in Paragraph
 9   57.
10         District’s Restraining Order – Oxnard School District v. I.H. et. al.
11                                  2:18-cv-07357-SVW-AS
12         58.    In response to the allegations in Paragraph 58, the District’s motion and
13   moving papers speaks for themselves, and on that basis, the District denies generally
14   and specifically Plaintiff’s allegations about the motion and moving papers in
15   Paragraph 58. The District generally and specifically denies the remaining
16   allegations in Paragraph 58.
17         59.    In response to the allegations in Paragraph 59, the District admits the
18   allegations in Paragraph 59.
19         60.    In response to the allegations in Paragraph 60, the District alleges that
20   the Court’s Order granting dismissal without prejudice speaks for itself, and on that
21   basis, the District generally and specifically denies the allegations contained in
22   Paragraph 60.
23         61.    In response to the allegations in Paragraph 61, the District alleges that
24   the December 18, 2018 Order by the Office of Administrative Hearings
25   Administrative Law Judge Robert G. Martin speaks for itself, and on that basis, the
26   District denies generally and specifically Plaintiff’s allegations about the Order in
27   Paragraph 61.
28
                                              13
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 14 of 24 Page ID #:1565




 1         62.    In response to the allegations in Paragraph 62, the District alleges that
 2   the December 18, 2018 Order by the Office of Administrative Hearings
 3   Administrative Law Judge Robert G. Martin speaks for itself, and on that basis,
 4   denies generally and specifically Plaintiff’s allegations in Paragraph 62.
 5         63.    In response to the allegations in Paragraph 63, the District admits that
 6   it implemented the December 18, 2018 Order by the Office of Administrative
 7   Hearings Administrative Law Judge Robert G. Martin. The District alleges that
 8   Plaintiff concedes in Paragraph 64 of his own Second Amended Complaint that “the
 9   Administrative Law Judge’s order did not mandate a general education campus,”
10   and on that basis, the District denies Plaintiff’s allegations that Administrative Law
11   Judge Robert G Martin ordered the District to provide Plaintiff’s original requested
12   placement. The District denies generally and specifically the remaining allegations
13   contained in Paragraph 63.
14         64.    In response to the allegations in Paragraph 64, the District admits
15   Plaintiff was placed in a private classroom, with two trained professionals
16   implementing a one-one-one systematic behavior program based upon principles of
17   ABA. The District alleges that this Paragraph concedes that “the Administrative Law
18   Judge’s order did not mandate a general education campus,” and on that basis, the
19   District denies Plaintiff’s allegations that Administrative Law Judge Robert G
20   Martin ordered the District to provide Plaintiff’s original requested placement. The
21   District denies the remainder of the allegations contained in Paragraph 64.
22         65.    In response to the allegations in Paragraph 65, the District generally and
23   specifically denies the allegations in Paragraph 65.
24         66.    In response to the allegations in Paragraph 66, the District alleges that
25   the District’s Behavior Assessments speak for themselves, and on that basis, the
26   District generally and specifically denies the allegations contained therein.
27
28
                                               14
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 15 of 24 Page ID #:1566




 1         67.    In response to the allegations in Paragraph 67, the District admits that
 2   it has offered Plaintiff’s current placement as a permanent placement. The District
 3   generally and specifically denies the remaining allegations in Paragraph 67.
 4         68.    In response to the allegations in Paragraph 68, the District admits the
 5   allegations in paragraph 68.
 6                              FIRST CAUSE OF ACTION
 7         69.    In response to the allegations in Paragraph 69, the District incorporates
 8   by reference each and every response contained the foregoing paragraphs.
 9         70.    In response to the allegations in Paragraph 70, the District alleges that
10   the December 18, 2018 Order by the Office of Administrative Hearings
11   Administrative Law Judge Robert G. Martin speaks for itself, and on that basis,
12   denies generally and specifically Plaintiff’s allegations in Paragraph 70.
13         71.    In response to the allegations in Paragraph 71, the District alleges that
14   20 U.S.C. § 1415 speaks for itself and on that basis, the District denies the allegations
15   in Paragraph 71.
16         72.    The District denies the allegations in Paragraph 72.
17         73.    The District denies the allegations in Paragraph 73.
18         74.    The District denies the allegations in Paragraph 74.
19                             SECOND CAUSE OF ACTION
20         75.    In response to the allegations in Paragraph 75, the District incorporates
21   by reference each and every response contained the foregoing paragraphs.
22         76.    In response to the allegations in Paragraph 76, the District alleges that
23   42 U.S.C. § 12101(a)(2) speaks for itself and on that basis, the District generally and
24   specifically denies the allegations in Paragraph 76.
25         77.    In response to the allegations in Paragraph 77, the District alleges that
26   42 U.S.C. § 12101(b)(1)-(2) speaks for itself and on that basis, the District generally
27   and specifically denies the allegations in Paragraph 77.
28
                                                15
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 16 of 24 Page ID #:1567




 1         78.    In response to the allegations in Paragraph 78, the District alleges that
 2   42 U.S.C. § 12132 speaks for itself and on that basis, the District generally and
 3   specifically denies the allegations in Paragraph 78.
 4         79.    In response to the allegations in Paragraph 79, the District alleges that
 5   Title II of the Americans with Disabilities Act speaks for itself and on that basis, the
 6   District generally and specifically denies the allegations in Paragraph 79.
 7         80.    In response to the allegations in Paragraph 80, the District alleges that
 8   Title II of the Americans with Disabilities Act and its implementing regulations
 9   speaks for themselves and on that basis, the District generally and specifically denies
10   the allegations in Paragraph 80.
11         81.    In response to the allegations in Paragraph 81, the District alleges that
12   Title II of the Americans with Disabilities Act and its implementing regulations
13   speaks for themselves and on that basis, the District generally and specifically denies
14   the allegations in Paragraph 81.
15         82.    In response to the allegations in Paragraph 82, the District alleges that
16   Title II of the Americans with Disabilities Act and its implementing regulations
17   speaks for themselves and on that basis, the District generally and specifically denies
18   the allegations in Paragraph 82.
19         83.    In response to the allegations in Paragraph 83, the District admits that
20   the District is a public entity. The District generally and specifically denies the
21   remaining allegations contained in Paragraph 83.
22         84.    In response to the allegations in Paragraph 84, the District admits that
23   Plaintiff has a disability. Plaintiff denies the remainder of the allegations in
24   Paragraph 84.
25         85.    In response to the allegations in Paragraph 85, the District alleges that
26   Title II of the Americans with Disabilities Act and its implementing regulations
27   speaks for themselves and on that basis, the District generally and specifically denies
28   the allegations in Paragraph 85.
                                               16
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 17 of 24 Page ID #:1568




 1         86.    The District generally and specifically denies the allegations in
 2   Paragraph 86.
 3         87.    The District generally and specifically denies the allegations in
 4   Paragraph 87.
 5         88.    The District generally and specifically denies the allegations in
 6   Paragraph 88.
 7         89.    The District generally and specifically denies the allegations in
 8   Paragraph 89.
 9                              THIRD CAUSE OF ACTION
10         90.    In response to the allegations in Paragraph 90, the District incorporates
11   by reference each and every response contained the foregoing paragraphs.
12         91.    In response to the allegations in Paragraph 91, the District alleges that
13   29 U.S.C. § 794(a) speaks for itself and on that basis, the District generally and
14   specifically denies the allegations in Paragraph 91.
15         92.    In response to the allegations in Paragraph 92, the District alleges that
16   29 U.S.C. § 794(b)(2)(B) speaks for itself and on that basis, the District generally
17   and specifically denies the allegations in Paragraph 92.
18         93.    In response to the allegations in Paragraph 93, the District alleges that
19   Section 504 of the Rehabilitation Act and its implementing regulations speak for
20   themselves and on that basis, the District generally and specifically denies the
21   allegations in Paragraph 93.
22         94.    In response to the allegations in Paragraph 94, the District alleges that
23   Section 504 of the Rehabilitation Act and its implementing regulations speak for
24   themselves and on that basis, the District generally and specifically denies the
25   allegations in Paragraph 94.
26         95.    In response to the allegations in Paragraph 95, the District admits that
27   it receives federal financial assistance. The District generally and specifically denies
28   the remaining allegations in Paragraph 95.
                                               17
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 18 of 24 Page ID #:1569




 1         96.    In response to the allegations in Paragraph 96, the District admits that
 2   Plaintiff has a disability. The District generally and specifically denies the remaining
 3   allegations in Paragraph 96.
 4         97.    The District generally and specifically denies the allegations in
 5   Paragraph 97.
 6         98.    The District generally and specifically denies the allegations in
 7   Paragraph 98.
 8         99.    The District generally and specifically denies the allegations in
 9   Paragraph 99.
10         100. The District generally and specifically denies the allegations in
11   Paragraph 100.
12                            FOURTH CAUSE OF ACTION
13         101. Paragraphs 101 through 114 do not name the District as an Answering
14   Defendant, and on that basis the District generally and specifically denies the
15   allegations in those Paragraphs.
16                              FIFTH CAUSE OF ACTION
17         102. Paragraphs 115 through 119 do not name the District as an Answering
18   Defendant, and on that basis the District generally and specifically denies the
19   allegations in those Paragraphs.
20                              SIXTH CAUSE OF ACTION
21         103. Paragraphs 120 through 124 do not name the District as an Answering
22   Defendant, and on that basis the District generally and specifically denies the
23   allegations in those Paragraphs.
24                            SEVENTH CAUSE OF ACTION
25         104. Paragraphs 125 through 128 do not name the District as an Answering
26   Defendant, and on that basis the District generally and specifically denies the
27   allegations in those Paragraphs.
28
                                               18
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 19 of 24 Page ID #:1570




 1                               PLAINTIFF’S PRAYER
 2         1.    In response to paragraph 1 of the Second Amended Complaint, the
 3   District alleges that the Second Amended Complaint is the best evidence of what
 4   Plaintiff is demanding. Except as otherwise admitted herein, the District denies
 5   generally and specifically each and every allegation contained therein.
 6         2.    In response to paragraph 2 of the Second Amended Complaint, the
 7   District alleges that the Second Amended Complaint is the best evidence of what
 8   Plaintiff is demanding. Except as otherwise admitted herein, the District denies
 9   generally and specifically each and every allegation contained therein.
10         3.    In response to paragraph 3 of the Second Amended Complaint, the
11   District alleges that the Second Amended Complaint is the best evidence of what
12   Plaintiff is demanding. Except as otherwise admitted herein, the District denies
13   generally and specifically each and every allegation contained therein.
14         4.    In response to paragraph 4 of the Second Amended Complaint, the
15   District alleges that the Second Amended Complaint is the best evidence of what
16   Plaintiff is demanding. Except as otherwise admitted herein, the District denies
17   generally and specifically each and every allegation contained therein.
18         5.    In response to paragraph 5 of the Second Amended Complaint, the
19   District alleges that the Second Amended Complaint is the best evidence of what
20   Plaintiff is demanding. Except as otherwise admitted herein, the District denies
21   generally and specifically each and every allegation contained therein.
22         6.    In response to paragraph 6 of the Second Amended Complaint, the
23   District alleges that the Second Amended Complaint is the best evidence of what
24   Plaintiff is demanding. Except as otherwise admitted herein, the District denies
25   generally and specifically each and every allegation contained therein.
26         7.    In response to paragraph 7E of the Second Amended Complaint, the
27   District alleges that the Second Amended Complaint is the best evidence of what
28
                                              19
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 20 of 24 Page ID #:1571




 1   Plaintiff is demanding. Except as otherwise admitted herein, the District denies
 2   generally and specifically each and every allegation contained therein.
 3                              AFFIRMATIVE DEFENSES
 4         As for its separate affirmative defenses, the District alleges as follows:
 5                           FIRST AFFIRMATIVE DEFENSE
 6                     (Failure to Exhaust Administrative Remedies)
 7         1.     Plaintiff failed to exhaust the educational harms upon which he
 8   premises his Second and Third Causes of Action in the Second Amended
 9   Complaint.
10                         SECOND AFFIRMATIVE DEFENSE
11                          (Free Appropriate Public Education)
12         2.     Plaintiff’s Second Amended Complaint fails because the District has
13   offered and provided Plaintiff with a free appropriate public education (“FAPE”) in
14   accordance with the IDEA and related state law at all times relevant to this action.
15                          THIRD AFFIRMATIVE DEFENSE
16              (Compliance with Substantive Requirements under IDEA)
17         3.     Plaintiff’s Second Amended Complaint fails because the District has
18   complied with the substantive requirements of the IDEA and related state law at all
19   times relevant to this action.
20                         FOURTH AFFIRMATIVE DEFENSE
21              (Compliance with Procedural Requirements under IDEA)
22         4.     Plaintiff’s Second Amended Complaint fails because the District has
23   complied with the procedural requirements of the IDEA and related state law at all
24   times relevant to this action.
25   ///
26   ///
27   ///
28   ///
                                              20
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 21 of 24 Page ID #:1572




 1                              FIFTH AFFIRMATIVE DEFENSE
 2                               (Frustration of IDEA’S Purpose)
 3         5.     Plaintiff is barred from recovering any relief in this action because
 4   granting such relief would frustrate the purpose and policies underlying the IDEA
 5   and related state law.
 6                              SIXTH AFFIRMATIVE DEFENSE
 7                                  (Immunity and Privilege)
 8         6.     Plaintiff is barred from asserting the claims alleged in the Second
 9   Amended Complaint against the District as the District’s actions were, at all times,
10   privileged, immune, justified, made in good faith, and/or otherwise lawful.
11                          SEVENTH AFFIRMATIVE DEFENSE
12                                   (Statute of Limitations)
13         7.     Plaintiff’s Second Amended Complaint is barred under the applicable
14   statutes of limitations.
15                            EIGHTH AFFIRMATIVE DEFENSE
16                                          (Laches)
17         8.     Plaintiff’s Second Amended Complaint is barred by the doctrine of
18   laches.
19                              NINTH AFFIRMATIVE DEFENSE
20                                         (Estoppel)
21         9.     Plaintiff’s Second Amended Complaint is barred by the doctrine of
22   estoppel.
23                            TENTH AFFIRMATIVE DEFENSE
24                                    (Collateral Estoppel)
25         10.    Plaintiff’s Second Amended Complaint is barred by the doctrine of
26   collateral estoppel.
27   ///
28   ///
                                               21
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 22 of 24 Page ID #:1573




 1                        ELEVENTH AFFIRMATIVE DEFENSE
 2                               (Failure to Mitigate Damages)
 3            11.   Plaintiff had, and continues to have, the ability and opportunity to
 4   mitigate the damages alleged in the Second Amended Complaint and has failed to
 5   take reasonable and necessary steps to mitigate same.
 6                         TWELFTH AFFIRMATIVE DEFENSE
 7                                 (Wrongful Acts of Plaintiff)
 8            13.   Any injury or damage suffered by Plaintiff was caused solely by reason
 9   of his and/or his parents’ and/or agents’ wrongful acts and conduct.
10                       THIRTEENTH AFFIRMATIVE DEFENSE
11                            (District’s Actions were Reasonable)
12            14.   The actions of the District in all respects were reasonable, proper, and
13   legal.
14                       FOURTEENTH AFFIRMATIVE DEFENSE
15                                     (Comparative Fault)
16            15.   The District is entitled to a determination of comparative fault, if any.
17                        FIFTEENTH AFFIRMATIVE DEFENSE
18                                   (Fault of Third Parties)
19            16.   The District is informed and believes and based thereon alleges that the
20   matters complained of in the Second Amended Complaint were proximately caused
21   solely by the acts or omissions of a third party or parties and, therefore, are not liable
22   for any damages or injuries sustained by Plaintiff.
23                        SIXTEENTH AFFIRMATIVE DEFENSE
24                                           (Waiver)
25            17.   The District is informed and believes and based thereon alleges that
26   Plaintiff’s claims are barred by the doctrine of waiver.
27   ///
28   ///
                                                 22
              DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                                  AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 23 of 24 Page ID #:1574




 1                      SEVENTEENTH AFFIRMATIVE DEFENSE
 2                                       (Unclean Hands)
 3         18.      The District is informed and believes and based thereon alleges that
 4   Plaintiff’s claims are barred by the doctrine of unclean hands.
 5                       EIGHTEENTH AFFIRMATIVE DEFENSE
 6                                      (Other Defenses)
 7         21.      The District present has insufficient knowledge or insufficient
 8   information upon which to form a belief as to whether it may have additional, yet
 9   unasserted, affirmative defenses. The District therefore reserves the right to assert
10   additional affirmative defenses in the event discovery indicates it would be
11   appropriate.
12                                   DISTRICT’S PRAYER
13         1.       The District therefore requests that Plaintiff takes nothing by reason of
14   this Second Amended Complaint.
15         2.       The District prays for judgment in its favor and against Plaintiff.
16         3.       The District requests its costs and attorneys’ fees.
17         4.       The District requests such other relief as the court shall deem just and
18   proper under the circumstances.
19
20   Dated: October 1, 2019             GARCIA HERNANDEZ SAWHNEY LLP
21
22
23                                      By: /s/Conor Kennedy
                                               Conor Kennedy, Esq.
24
                                               Attorneys for Defendants
25
26
27
28
                                                 23
           DEFENDANT OXNARD SCHOOL DISTRICT’S ANSWER TO PLAINTIFF’S SECOND
                               AMENDED COMPLAINT
Case 2:19-cv-01997-MWF-MRW Document 59 Filed 10/01/19 Page 24 of 24 Page ID #:1575




   1                             CERTIFICATE OF SERVICE
   2
   3        The undersigned attorney hereby certifies that on October 1, 2019, I caused a
     true and correct copy of the foregoing DEFENDANT OXNARD SCHOOL
   4 DISTRICT’S ANSWER TO SECOND AMENDED COMPLAINT to be
   5 electronically filed with the Clerk of the District Court using the CM/ECF system,
     which sent notification of such filing to counsel for all parties.
   6
   7
   8    Dated: October 1, 2019                     By:         /s/Conor Kennedy .

   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
